DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite as what would be considered “individualized fibers.” The specification only recites that such fibers are individualized by chemical and/or enzyme treatment and therefore, it is unclear if that includes chemical pulps and/or crosslinked pulps as opposed to mechanical pulps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-11 and 13-16 are rejected under 35 USC 103 as being unpatentable over Knowlson et al., (hereafter Knowlson), US Patent Application Publication No. 2018/0251925 A1 in view of Baer et al., (hereafter Baer), US Patent Application Publication No. 2014/0259484 A1. This rejection is set forth in the prior Office action mailed on  March 25, 2022.
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
Applicants argue that the primary reference teaches flushable and it is not dispersible and that dispersibility and flushability are two independent properties of non-woven web. Also, they argue that the reference teaches two different fibers instead of the three fibers as it is now claimed and argue that the secondary reference cannot be combined with the primary, because it is made differently, i.e., includes aqueous adhesive, etc.
The arguments are not convincing for the following reasons:
With regard to the arguments that the claims require three different type of fibers. The arguments are not convincing, because the claims recite a blend chosen from three different fibers, which reads in the blend of two or three different fibers, not that the blend comprises the three fibers. Moreover, even if they were considered a three-fiber blend this is also considered obvious, since blend of two or more type of different fibers is common in the art; see also below.
With regard to the arguments that primary reference does not teach dispersible but flushable web. this is not convincing, because the standards for flushability of a fibrous web, e.g., toilet paper, requires that the web being dispersible. Moreover, the primary reference clearly teaches that the web besides being flushable is also water dispersible; see abstract, which recites “…The non-woven fibrous hydroentangled web comprises no binder, adhesive or thermal bonding fiber and has sufficient wet strength to be usable as a wipe and water dispersibility to be suitable as a flushable product for disposal…”
With regard to the arguments that the references cannot be combined, because the secondary references teaches a different process, i.e., includes adhesive etc., the arguments are not convincing, because the reference was used for the very specific teaching of the sue of individualized fibers in the making of the same type of product as claimed and it has been held that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). Therefore, using individualized fibers instead of defibrated fibers or a blend of defibrated fibers and individualized fibers with staple in the making of the web as taught by Knowlson would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such fibers were used to make the webs taught by the primary reference. Note that it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF